t c memo united_states tax_court louis m pavich petitioner v commissioner of internal revenue respondent docket nos filed date louis m pavich pro_se christopher s kippes for respondent memorandum opinion holmes judge louis pavich repairs and maintains sophisticated equipment under the direction of u s military personnel he does his work under a contract between the u s government and his employer raytheon co his pay during the tax years at issue was calculated using raytheon’s pay schedules supplemented by a special offsite allowance that raytheon pays its employees who like pavich spend much of their working life outside the continental_united_states the parties settled most of the other issues in these cases but the major one left unresolved is whether these raytheon allowances are exempt from income_tax under sec_912 the court consolidated these cases and held a short trial in dallas pavich was a resident of texas when he filed the petitions sec_912 states the following items shall not be included in gross_income and shall be exempt from taxation under this subtitle cost-of-living allowances --in the case of civilian officers or employees of the government of the united_states stationed outside the united_states other than alaska amounts received as cost-of- living allowances in accordance with regulations approved by the president the commissioner has two reasons for not allowing pavich to exclude the raytheon allowances from his gross_income pavich was not an employee of the government but only of raytheon and his raytheon allowances were not received as cost-of-living allowances in accordance with regulations approved by the president the question of whether pavich was an employee of the government of the united_states should be answered according to section references are to the internal_revenue_code except where we note otherwise the rule reference is to the tax_court rules_of_practice and procedure the commissioner by applying the common-law definition of who is an employer of whom looking to employment_tax cases for analogies the commissioner asserts that pavich is an employee of the person for whom he performs the services and who has the right to control and direct him--not only as to the result he is to reach but also as to the details and means by which he reaches it see sec_31_3121_d_-1 employment_tax regs we are not so sure that the commissioner is looking in the right place to find the meaning of employee sec_912 actually uses the term civilian officers or employees of the government of the united_states these terms aren’t defined by tax law but their use is quite common in federal personnel law most of which is found in title of the u s code it is title that has general definitions of these terms which are to be sure limited to this title ie title sec_2104 of title defines an officer as a justice or judge of the united_states and an individual who is-- required_by_law to be appointed in the civil service by one of the following acting in an official capacity-- a b c d the president a court of the united_states the head of an executive agency or the secretary of a military department sec_2105 of that title defines as an employee anyone who is an officer plus an individual who is-- appointed in the civil service by one of the following acting in an official capacity-- a b c d e f the president a member or members of congress or the congress a member_of_a_uniformed_service an individual who is an employee under this section the head of a government controlled_corporation or an adjutant general designated by the secretary concerned under sec_709 of title pavich was certainly not appointed in the civil service the commissioner’s argument--that pavich is raytheon’s and only raytheon’s employee at common law--is strong but not without doubt an individual may have more than one employer at the same time a person may be the servant of two masters at one time as to one act if the service to one does not involve abandonment of the service to the other restatement agency 2d sec and previous cases decided under sec_912 seem to have all involved taxpayers who had no connection with the federal government rather than the sort of dual control pavich credibly testified he was subject_to see eg 768_f2d_1087 9th cir alaska state department of fish and game biologist affg tcmemo_1984_124 but we don’t need to dive into this murk as the commissioner also argues sec_912 requires an exempt cost- of-living allowance be received in accordance with regulations approved by the president the commissioner has long taken the position that any cost-of-living allowance must actually be authorized by those regulations and not be merely paid in an amount and in a manner consistent with them see revrul_87_ 1987_1_cb_183 there is one case from our court which might be read to take a contrary position excluding from gross_income a cost-of-living allowance not authorized by those regulations but calculated to equal those that were see 20_tc_926 pavich’s situation though is not even close to that of the taxpayer in hudson the regulations that sec_912 refers to are those authorized by u s c section that section-- which by the way limits excludible cost-of-living allowances to employees whose rates of basic_pay are fixed by statute in contrast to pavich whose rate of pay is fixed by raytheon -- limits any allowance to percent of an employee’s base pay pavich’s raytheon allowances by contrast ranged from to percent of his base pay since his raytheon allowances were set by raytheon not the president since they were not received in accordance with regulations prescribed by the president but by raytheon internal policy and since they were grossly more than the maximum percentage above base pay allowed by law we conclude that pavich’s raytheon allowances were not received as cost-of-living allowances in accordance with regulations approved by the president and so are not exempt from taxation under sec_912 pavich did argue that the commissioner conceded the case by sending him a notice of abatement for the full amount at issue however this just reflects a misunderstanding of the technical rules of assessment pavich brought these cases in the commissioner mistakenly didn’t take note of this and went ahead and assessed the tax as if the cases didn’t exist because this violated the law that usually gives taxpayers a chance to sue in tax_court first the commissioner quite properly reversed or abated those assessments as we said in the connell business co v commissioner tcmemo_2004_131 while the abatements might be construed to constitute an admission that the prior assessments were premature they in no way constitute admissions as to the proper amount of the deficiencies the only other issues left for resolution are the various additions to tax that the commissioner determined in his notice_of_deficiency the parties actually stipulated to the underlying facts justifying those additions--pavich did not file returns for the four years at issue until the eve of trial satisfying the predicate for imposition of the failure-to-timely-file addition_to_tax under sec_6651 the commissioner did file substitutes for returns under sec_6020 for three of those years justifying the failure-to-pay addition_to_tax for those years under sec_6651 and pavich failed to have sufficient withholding or pay estimated_taxes for each of the years at issue pavich never raised any defense to any of these additions so we sustain them all there were however concessions and settlements of other issues by both sides so decisions will be entered under rule
